Exhibit 10.1

Energy Transfer Equity, L.P.

April 29, 2012

Energy Transfer Partners, L.P.

3738 Oak Lawn Ave.

Dallas, Texas 75219

Re: Merger Agreement and Partnership Agreement Amendment

Dear Sirs:

Reference is made to the Agreement and Plan of Merger, dated as of April 29,
2012 (the “Merger Agreement”), by and among Energy Transfer Partners, L.P.
(“ETP”), Energy Transfer Partners GP, L.P., Sunoco, Inc. (“SUN”), SAM
Acquisition Corporation and, solely for purposes of Section 5.2(b)(iv)(E) and
Article VIII, Energy Transfer Equity, L.P. (“ETE”), including the Form of
Partnership Agreement Amendment attached as Annex C thereto (the “Partnership
Agreement Amendment”). Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Merger Agreement.

In certain circumstances more fully described in Section 7.3 of the Merger
Agreement, and subject to the terms and conditions set forth in the Merger
Agreement, SUN shall be obligated to pay to ETP (i) the ETP Expenses (which, as
defined in the Merger Agreement, include certain fees and expenses incurred by
ETE) and (ii) the Breakup Fee (which amount, in circumstances where SUN has
already paid to ETP the ETP Expenses, is subject to adjustment for the amount of
such previously paid ETP Expenses).

Notwithstanding the terms and conditions of the Merger Agreement and the
Partnership Agreement Amendment, the undersigned hereby agree as follows:

1. Reimbursement of ETE Expenses by ETP. Upon any payment to ETP by SUN of any
ETP Expenses (the amount actually paid, the “Expense Reimbursement Amount”), ETP
shall promptly pay to ETE, by wire transfer of same day federal funds to the
account specified by ETE, the ETE Expenses; provided, however, that if the
aggregate amount of the ETP Expenses excluding any such ETP Expenses incurred by
ETE (the “ETP Only Expenses”) and the ETE Expenses exceed the Expense
Reimbursement Amount, then ETP shall pay to ETE an amount equal to (a) the
Expense Reimbursement Amount, multiplied by (b) a fraction, (i) the numerator of
which is the ETE Expenses and (ii) the denominator of which is the sum of the
ETE Expenses and the ETP Only Expenses. As used in this letter agreement, “ETE
Expenses” means the documented out-of-pocket expenses incurred and paid by or on
behalf of ETE and LE GP, LLC (“ETE GP”) in connection with the Merger and the
other transactions contemplated by the Merger Agreement and the Partnership
Agreement Amendment, including any documented underwriting, extension, ticking,
structuring, fronting, duration, upfront fees or similar fees required to be
paid in connection with arranging financing for or consents necessary to
consummate the transactions contemplated by the Merger Agreement and the
Partnership Agreement Amendment and any out-of-pocket legal and investment
banking fees and expenses.



--------------------------------------------------------------------------------

2. Allocation of Breakup Fee; Payment of ETE Breakup Fee Portion. Upon any
payment to ETP by SUN of any Breakup Fee (the amount actually paid, the “Breakup
Fee Amount”), the Breakup Fee amount shall be allocated among ETP and ETE as
follows:

(a) First, the Breakup Fee Amount shall be allocated among ETP and ETE, pro rata
in accordance with the relative amounts of ETP Only Expenses and ETE Expenses,
to reimburse any ETP Only Expenses and ETE Expenses that had not previously been
reimbursed by SUN pursuant to Section 7.3 of the Merger Agreement or Section 1
of this letter agreement; and

(b) Second, any remaining Breakup Fee Amount shall be allocated to ETP.

The amount of the Breakup Fee Amount to which ETE is entitled pursuant to this
Section 2 is defined as the “ETE Breakup Fee Portion.” Following any payment to
ETP by SUN of any Breakup Fee, ETP shall promptly pay to ETE, by wire transfer
of same day federal funds to the account specified by ETE, the ETE Breakup Fee
Portion.

3. Acknowledgment of IDR Waiver. ETE acknowledges and agrees that it has
approved Section 6.4(c) of the Partnership Agreement Amendment in its capacity
as the sole member of Parent GP, and that it will (assuming any other
authorizations required under the organizational documents of Parent GP with
respect to any provisions of the Partnership Agreement Amendment other than
Section 6.4(c) have been obtained) cause Parent GP to execute and deliver the
Partnership Agreement Amendment on behalf of Parent immediately prior to the
consummation of the Merger.

4. Choice of Law; Jurisdiction; Venue. This letter agreement, and all claims or
causes of action (whether at Law, in contract or in tort or otherwise) that may
be based upon, arise out of or relate to this letter agreement or the
negotiation, execution or performance hereof, shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. In addition, each of the
parties hereto irrevocably agrees that any legal action or proceeding with
respect to this letter agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
letter agreement and the rights and obligations arising hereunder brought by the
other party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this letter agreement or any of the transactions contemplated
by this letter agreement in any court other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this letter agreement, (a) any claim that it is not personally
subject to the jurisdiction of the above named courts, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,



--------------------------------------------------------------------------------

attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable Law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this letter agreement, or the subject matter
hereof, may not be enforced in or by such courts.

If the foregoing correctly reflects the understanding and agreement among us,
please execute a copy of this letter in the space provided below and return it
to the undersigned.

[Signature page follows.]



--------------------------------------------------------------------------------

Very truly yours,

 

ENERGY TRANSFER EQUITY, L.P.

By: LE GP, LLC, its general partner

By:   /s/ John W. McReynolds Name:   John W. McReynolds Title:   President and
Chief Financial Officer

ACCEPTED AND AGREED:

 

ENERGY TRANSFER PARTNERS, L.P.

By: Energy Transfer Partners GP, L.P., its general partner

By: Energy Transfer Partners, L.L.C., its general partner

By:   /s/ Thomas P. Mason Name:   Thomas P. Mason Title:   Vice President,
General Counsel and Secretary

 

4